Citation Nr: 1607877	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in July 2014 for the scheduling of a Travel Board hearing.  In a February 2015 statement, the Veteran's representative indicated that the Veteran wished to cancel his hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's current back disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in July 2014 in order to schedule the Veteran for a Travel Board hearing.  The Veteran was scheduled for a March 2015 Travel Board hearing, however, in a February 2015 statement the Veteran's representative indicated that the Veteran sought to cancel his hearing request.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in December 2008 and November 2009 letters, prior to the November 2009 rating decision on appeal.  VA has provided the Veteran with additional notice letters in the following years leading up to this decision.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The Board notes that the Veteran indicated that he received treatment at the Durham VAMC during the period from 1984 to 1997.  VA took appropriate steps to attempt to obtain these records, however they are unavailable.  The record contains a November 2009 Formal Finding of Unavailability with respect to these records, documenting the steps taken by VA in the attempt to obtain them.  The RO informed the Veteran that treatment records for this period were not available and he was advised to submit any copies he might have of these records to VA.  The record does not indicate and the Veteran has notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination for his back condition in September 2009.  The record does not reflect that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions, which include arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

At his September 2009 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  Thus, Shedden requirement (1) is satisfied.  It is of note that arthritis is considered a "chronic" condition under 38 C.F.R. § 3.309(a). 

Additionally, the Board acknowledges that the Veteran's entrance examination documented mild scoliosis.  However, the Board finds that there is no medical evidence that the Veteran has a current diagnosis of scoliosis, and as a result, the following analysis will only pertain to the Veteran's currently diagnosed disability, which is degenerative arthritis of the lumbar spine.

Service treatment records document treatment for in-service low back pain on a few different occasions.  Thus, requirement (2) for service connection is satisfied for both claimed conditions.  The Veteran declined a separation examination.  The Board now turns to the 'nexus' requirement between the in-service documentation of back treatment and the Veteran's current back disability.

The September 2009 VA examiner concluded that the Veteran's current degenerative joint disease of the lumbar spine is less likely than not incurred in or caused by his military service.  The examiner explained that the Veteran had been treated a few times in service, starting in 1981, for low back symptoms.  However, the examiner noted a lack of medical records documenting treatment from separation through the 1990's.  The examiner did not rely entirely on the lack of treatment records, as he also stated that such degenerative changes are common among people the Veteran's age.  Lastly, the examiner noted that the Veteran could not recount a specific injury to his back, rather that it occurred at some point during physical training.
 
Having reviewed the record, the Board finds that service connection is not warranted for a back condition.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that his back condition is directly related to service.  However, as discussed by the VA examiner, the medical evidence suggests that the Veteran's current back disability is the result of aging and not any in-service injury.  Rather, the examiner suggests that the Veteran's in-service treatment for low back symptoms was due to acute injuries which have since resolved.  In addition, there is no medical evidence of a chronic back condition upon separation from service or within one year of separation.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran's in-service back symptoms led to his current condition.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of degenerative joint disease of the lumbar spine and an opinion as to its etiology requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.

Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his back condition since service, the Board observes that such a report is unreliable, not credible, and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Specifically, the medical evidence of record suggests that symptoms of back pain in service were due to acute injuries which have since resolved, and did not result in the Veteran's currently diagnosed back disability.  Outside of the Veteran's lay statements, the record contains no evidence linking the Veteran's current back disability to active duty military service. 

In summary, there is no competent evidence which relates the Veteran's current back condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine onset years after separation from service and is not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for a back condition.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


